                      Case 1:19-cv-09439-PKC Document 183 Filed 02/12/20 Page 1 of 1
                     Case 1:19-cv-09439-PKC Document 182 Filed 02/11/20 Page 1 of 1


                          SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                      FOUR TIMES SQUARE
                                                                                                                 F'IRM/AF"FILIATE Ol'F'ICES
                                                                                                                       BOSTON
                                                                                                                       CHICAGO
                                                        TEL: (212) 735·3000                                           HOUSTON
                                                                                                                    LOS ANGELES
                                                        FAX: (212) 735·2000                                           PALO ALTO
   DIRECT DIA!.,.                                                                                                  WASHINGTON, D.C.
                                                          www.skadden.com                                            WILMINGTON
(2 I 2) 735·2 I 29
    O;RECT FAX                                                                                                           BEIJING
(9 I 7) 777·2 I 29                                                                                                     BRUSSELS
   EMA!L. ADOR~SS                                                                                                      F"RANK,URT
ALEXANDER.DRYLEWSKl@SKADDEN ,COM                                                                                       HONG KONG
                                                                                                                        LONDON




                                                                        February 11, 2020
                     VIAECF
                     The Hon. P. Kevin Castel                                                                            TORONTO

                     Daniel Patrick Moynihan United States Courthouse
                     500 Pearl Street
                     New York, NY 10007-1312
                                                                                                           v;,t      ~V~~AA,          )f)
                                     RE:

                     Dear Judge Castel:

                             We respectfully write in response to the February 10, 2020, letter submitted
                     by Plaintiff Securities and Exchange Commission ("SEC"), which purports to "direct
                     the Court's attention to certain additional evidence developed after the conclusion"
                     of the parties' briefing. The supposed evidence in the SEC's letter is irrelevant and,
                     in some instances, inaccurately described (including, for example, the SEC's
                     characterization of one exhibit as a "June 7, 2019 email of Hyman to Telegram
                     investor," which is in fact an email chain from November 2018, does not involve Mr.
                     Hyman, and was produced by the SEC to Defendants on December 20, 2019, well
                     before the start of briefing). 1

                             Defendants are mindful of this Court's admonishment that all substantive
                     submissions on the parties' motions be made by January 27, 2020, but stand ready to
                     address the SEC's letter at oral argument or in a short response letter in advance if
                     the Court would prefer. If the Court is inclined to consider the SEC's late
                     submission, Defendants would welcome the opportunity to provide counter-
                     designations to Mr. Hyman's deposition and certain other record evidence developed
                     after the close of briefing, to the extent the Court will permit it.

                                                                          Respectfully submitted,

                                                                              ~·
                                                                          Alexander C. Drylewski


                      1
                       We also note that the order authorizing Mr. Hyman's deposition called for it to take place on
                     January 17, but the SEC voluntarily postponed it until February 4, which Defendants did not oppose.
